DETAILED ACTION

Election/Restrictions
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (2005/0265742).

 	Regarding claim 8, Kwon teaches a printing apparatus comprising: 
a photoreceptor (fig. 1, item 100) adapted to print an image by applying toner to print media ([0007]); 
a fuser (fig. 1, item 300) adapted to apply heat and pressure on the toner on the print media to fuse the toner to the print media ([0046]); and 
a controller (fig. 1, item 200) adapted to: 
determine an amount of toner per unit area of the image before the photoreceptor applies the toner to the print media (fig. 4, S200); 
rasterize the image to produce a bitmap of the image (fig. 4, S100); 
adjust an operating temperature of the fuser to a fusing temperature based on the amount of toner per unit area of the image (fig. 4, S500); 
cause the photoreceptor to print the image on the print media using the bitmap of the image (see fig. 1); and 
cause the fuser to fuse the toner to the print media at the fusing temperature (see fig. 1).

 	Regarding claim 9, Kwon teaches the printing apparatus according to claim 8, wherein the controller is adapted to determine the amount of toner per unit area of the image by lowering resolution of the image to a reduced resolution image and determining the amount of toner per unit area of the reduced resolution image (fig. 4, S200, Note that a given image is divided into lower-resolution certain areas of converted pixel data, and then the toner coverage per unit area is determined).

 	Regarding claim 10, Kwon teaches a printing apparatus according to claim 9, wherein the controller is adapted to evaluate pixels of the reduced resolution image, wherein each pixel is a distinct area of averaged toner coverage ([0090]).

 	Regarding claim 11, Kwon teaches a printing apparatus according to claim 10, wherein the controller is adapted to set the amount of toner per unit area of the image equal to a pixel of the image that has a highest of the averaged toner coverage (Note that if a single pixel is defined as the unit area, that pixel necessarily has the highest toner coverage).

 	Regarding claim 12, Kwon teaches a printing apparatus according to claim 9, wherein the controller is adapted to reduce the resolution of the image to a resolution that maintains a number of pixels of the reduced resolution image below a pixel maximum (Note that if the pixel maximum is every pixel of an entire print job, and the certain area is a portion of the entire print job, the limitation is met).

 	Regarding claim 13, Kwon teaches a printing apparatus according to claim 8, wherein the controller is adapted to cause the photoreceptor to print the image only when the operating temperature of the fuser is at the fusing temperature and higher temperatures (Note that this is necessarily how the prior art device functions. That is, if the temperature were lower than the fusing temperature, the image would not be fused properly and in turn would have bad quality).

 	Regarding claim 14, Kwon teaches a printing apparatus according to claim 8, wherein the controller is adapted to reduce the fusing temperature of the fuser for relatively lower amounts of the toner per unit area and to increase the fusing temperature of the fuser for relatively higher amounts of the toner per unit area (Note that this is necessarily how the prior art device operates. More toner requires more heat to be properly fused, while less toner requires less heat for fusing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853